Citation Nr: 1507558	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for dental trauma, claimed as missing teeth.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for a fungal disorder of the toenails.

6.  Entitlement to an initial compensable rating for a scar of the anterior chin.

7.  Entitlement to higher initial evaluations for lumbar degenerative disc disease with degenerative joint disease and intervertebral disc syndrome, rated as 10 percent disabling prior to August 30, 2012, and as 20 percent disabling from that date.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.
9.  Entitlement to higher initial evaluations for intervertebral disc syndrome of the cervical spine, rated as 10 percent disabling prior to August 30, 2012, and as 20 percent disabling from that date.

10.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy. 

11.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left glenohumeral joint.

12.  Entitlement to special monthly pension.

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in January 2014.  At that time, the Board found that the Veteran submitted a notice of disagreement as to numerous issues addressed in a February 2013 rating decision and remanded those claims for issuances of a statement of the case.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  

In January 2014 the Board remanded the issues of entitlement to service connection for hypertension and for dental trauma for additional development.  The Board denied entitlement to service connection for GERD, bilateral hearing loss, and fungal disorder of the toenails, and referred an issue of entitlement to a TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand (JMR) vacating the Board's decisions regarding GERD, bilateral hearing loss, and fungal disorder of the toenails, and addressing the referral of entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a hearing at his local RO before a Veterans Law Judge of the Board in his July 2010 substantive appeal.  Thereafter, in February 2013, the Veteran requested that his hearing be held in Washington, DC.  In November 2013 the Veteran was notified that he was scheduled for a hearing in Washington, DC in December 2013.  On the file copy of this letter is a handwritten notation that the hearing request was withdrawn.  The hearing notes of the Veteran's representative, dated the date of the hearing, are of record.  

The parties to the JMR agreed that the Board did not adequately address whether the Veteran had withdrawn his request for a Board hearing.  The JMR discusses 38 C.F.R. § 20.702(e) which states that a representative may not withdraw a request for hearing without the claimant's consent.  The parties further note that a notice of withdrawal must be sent to the "Director, Management and Administration (01E), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420."  The parties agreed that the record is silent as to whether the Veteran had provided the requisite consent to withdraw his hearing request to his representative and submitted the notice of withdrawal to the proper address as required by the regulation.  

Review of the claims file reveals that it is unclear whether the Veteran provided the requisite consent to withdraw his hearing request to his representative.  As such, on remand, the Veteran must be contacted and asked to clarify whether he desires a hearing before a Veterans Law Judge of the Board and, if so, whether the Veteran desires the hearing to be at his local RO, at the Central Office in Washington, DC, or via videoconference.

The parties to the JMR further agreed that the September 2012 VA examination, relied upon by the Board, is inadequate for rating purposes because if failed to provide rationale other than the Veteran's military records revealing hearing within normal limits at the time of entry and exit from military service in both ears.  The parties to the JMR agreed that on remand, the Veteran should be afforded a new examination in which the examiner reviews the claims file and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  On remand, another VA examination should be conducted. 

The Veteran seeks service connection for hypertension.  His representative has argued that the blood pressure readings in service were "pre-hypertensive" and thus an examination is required.  The service treatment records do include three readings.  On enlistment examination in July 1962, the Veteran's blood pressure was measured at 130/86.  In December 1964, the Veteran suffered trauma to his mouth and face.  When he presented to the emergency room, his blood pressure was measured at 150/98.  On separation examination in June 1965, the Veteran's blood pressure was measured at 136/86.

Neither the Veteran's representative nor the Board is competent to determine whether these readings are "pre-hypertensive" as argued.  Medical sources vary in terms of what qualifies as such.  However, as these numbers fall within some guidelines of what is considered related to hypertension, the Board finds that an examination is required in this case, in order to determine the nature and etiology of this Veteran's disability.

The Veteran seeks service connection for loss of teeth.  Service treatment records indicate that in December 1964, the Veteran suffered trauma to the mouth including a through and through laceration of his lower lip and fractured teeth, which were removed.  

In May 1973, the Veteran was determined to be entitled to dental care for teeth numbers 23, 24, 25, 26, 27, and 30, as the result of the trauma suffered in service.  

The Veteran has not specified whether he seeks compensation for residuals of the trauma suffered in service or service connection for the purpose of dental treatment.  The Board does note, however, that in the December 2013 informal hearing presentation, the Veteran's representative included in its discussion of this claim the regulations pertaining to compensable dental disorders such as disorders of the maxilla or mandible.  Because there was documented trauma in service, and the Veteran alleges that there is additional disability other than that for which service connection has already been established, the Board concludes that a VA examination is warranted to determine the extent and etiology of any currently present dental disability.

As discussed in the Introduction, the Veteran has submitted notices of disagreement with regard to various claims.  These include higher initial evaluations for the chin scar, cervical and lumbar spine disabilities, left upper extremity radiculopathy, left sciatica, and the left shoulder disability.  As noted, the filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  See Manlincon.

The Veteran receives treatment from Dr. T.G.  However, treatment records dated since December 2013 have not been obtained and associated with the claims file.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. T.G.  See 38 C.F.R. § 3.159.

As noted in the JMR, the issue of entitlement to a TDIU is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran's claim for TDIU may be impacted by the outcome of the remanded claims, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the remanded claims are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's desire for a hearing before a Veterans Law Judge of the Board.  If the Veteran desires a hearing, schedule him for the type of hearing desired (at his local RO, at the Central Office in Washington, DC, or via videoconference).  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing. 

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. T.G.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service.  The examiner must comment on the Veteran's reports of exposure to loud noise in service.  

The rationale for all opinions expressed should be provided in a report. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his service.  The examiner is also asked to comment on whether the readings in service constituted a "pre-hypertensive" status, related to his ultimate diagnosis later on.

The whole file must be reviewed, however, attention is invited to the blood pressure readings in the service treatment records, to include the following: 130/86 (July 1962 entrance examination); 150/98 (December 1964, treatment for trauma); 136/86 (June 1965, separation examination).

The rationale for all opinions expressed should be provided in a report. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his dental condition.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The VA examiner is asked to identify the Veteran's current dental disabilities and specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  

Any other currently present dental disorder, such as those related to the mandible or maxilla, must also be identified.  

The examiner is asked to render an opinion, based on the entire medical history, as to whether it is at least as likely as not that any currently diagnosed dental disability is the result of the in-service trauma documented in the service treatment records, in which there was a through and through laceration of the lip, with resultant teeth fractures.  

The rationale for all opinions expressed should be provided in a report. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Issue the appellant a statement of the case on the issues of entitlement to higher initial ratings for a chin scar, cervical spine disability, lumbar spine disability, left upper extremity radiculopathy, left sciatica, and left shoulder disability, as well as for special monthly pension.  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

8.  Then, readjudicate the claims on appeal. to include TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

